DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/22 has been entered.
The indicated allowability of claims 1-30 is withdrawn in view of the newly discovered reference(s) to Nisznansky et al. (US 2016/0209486 A1).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-11, 16, 17, 22, 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nisznansky et al. (US 2016/0209486 A1).
With respect to claim 1, Nisznansky discloses a magnetic resonance imaging (MRI) system configured to capture a magnetic resonance (MR) image, the MRI system comprising (as seen on Figure 4): a B0 magnet configured to provide at least a portion of a B0 field (magnet #107); at least one sensor configured to be capacitively coupled to a patient during MRI (sensor AS further shown in Figure 1as having a capacitor component CR in the coupling coil Cpl-In); and at least one processor configured to (processor #119): while the patient is positioned within the MRI system (see patient #105 inside the MR scanner #101): measure a reflected signal value that is characteristic of a signal reflected by the at least one sensor in response to being driven by at least one radio frequency (RF) signal; and determine, using the reflected signal value, whether the patient has moved (see Abstract and paragraph 0023-0028 and 0036).  
With respect to claim 9, Nisznansky discloses an RF coil configured to provide a B1 field, wherein the RF coil and the at least one sensor are separate components (see Figure 4, showing a RF coil #106 and a motion sensor AS). 
With respect to claim 10, Nisznansky discloses the at least one processor is configured to measure the reflected signal value by measuring a voltage of the signal reflected by the at least one sensor in response to being driven by at least one RF signal (see Figure 4, processing unit #119).  
With respect to claim 11, Nisznansky discloses a method, comprising: while a patient is positioned within a magnetic resonance imaging (MRI) system (as seen on Figure 4): measuring a reflected signal value that is characteristic of a signal reflected by at least one sensor in response to being driven by at least one radio frequency (RF) signal; and determining, using the reflected signal value, whether the patient has moved (see Abstract and paragraph 0023-0028 and 0036).  
With respect to claims 16 and 26, Nisznansky discloses modifying how magnetic resonance (MR) data is acquired and/or used when it is determined that the patient has moved (see paragraph 0018 disclosing the signal regulation).  
With respect to claims 17 and 27, Nisznansky discloses modifying how the MR data is acquired and/or used comprises one of: discarding MR data collected during a time period during which the patient has moved, discarding an MR image formed using MR data collected during a time period during which the patient has moved, and/or correcting MR data collected during a time period during which the patient has moved (see paragraphs 0018 and 0025-0028 disclosing correction).  
With respect to claim 22, Nisznansky discloses at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by a magnetic resonance imaging (MRI) system, cause the MRI system to perform a method comprising (see computer/console #102 in Figure 4): while a patient is positioned within the MRI system: measuring a reflected signal value that is characteristic of a signal reflected by at least one sensor in response to being driven by at least one radio-frequency signal; and, determining, using the reflected signal value, whether the patient has moved (see Abstract and paragraph 0023-0028 and 0036).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nisznansky et al. (US 2016/0209486 A1) in view of Diukman et al. (US 2015/0194736 A1).
With respect to claim 2, Nisznansky discloses the claimed invention as stated above except for the at least one sensor comprises an RF dipole antenna. However, Diukman discloses at least one sensor comprises an RF dipole antenna (see Figure 3 showing antenna #302 including a dipole portion #306). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have one sensor comprises an RF dipole antenna as taught by Diukman with Nisznansky’s RF antenna arrangement for the purpose of disclosing another shape or configuration/arrangement option between all the arrangements known in the art since any shape will perform equally well or perform the same function of transmitting or receiving/sensing a signal wherein the shape/arrangement is selected according to its suitability and preference of the person skill in the art at the time of the invention.  It is understood that the change in shape/arrangement is common practice in the art as a matter of design choice in which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape/arrangement was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 
With respect to claim 3, Nisznansky discloses the claimed invention as stated above except for the RF dipole antenna comprises at least one inductor coupled to a lattice balun through at least a portion of a conductive arm of the RF dipole antenna, and wherein the at least one inductor is configured to reduce the physical length of the RF dipole antenna.  However, Diukman discloses RF dipole antenna comprises at least one inductor coupled to a lattice balun through at least a portion of a conductive arm of the RF dipole antenna (see Figure 3 showing dipole antenna #302 having the longitudinal section considered as the arm coupled to a balun #304), and wherein the at least one inductor is configured to reduce the physical length of the RF dipole antenna (see paragraph 0042 for length adjustment). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have RF dipole antenna comprises at least one inductor coupled to a lattice balun through at least a portion of a conductive arm of the RF dipole antenna, and wherein the at least one inductor is configured to reduce the physical length of the RF dipole antenna as taught by Diukman with Nisznansky’s RF antenna arrangement for the purpose of converting unbalanced signals to balanced signals and achieving the desired bandwidth capable of reaching the selected center frequency (as suggested by Diukman in paragraphs 0023-0024 and 0042-0043). 
With respect to claim 4, Nisznansky discloses the claimed invention as stated above except for the RF dipole antenna comprises at least one conductive arm, the at least one conductive arm including at least one 90-degree bend. However, Diukman discloses the RF dipole antenna comprises at least one conductive arm, the at least one conductive arm including at least one 90-degree bend (see Figure 3 showing a longitudinal antenna #302 having a 90-degree bend at the end to form a dipole configuration #306). Therefore, one of ordinary skill in art at the time the invention was filed to have a RF dipole antenna comprises at least one conductive arm, the at least one conductive arm including at least one 90-degree bend as taught by Diukman with Nisznansky’s RF antenna arrangement for the purpose of disclosing another shape/arrangement option between all the shapes/arrangement known in the art since any shape will perform equally well or perform the same function of transmitting or receiving/sensing a signal wherein the shape is selected according to its suitability and preference of the person skill in the art at the time of the invention.  It is understood that the change in shape is common practice in the art as a matter of design choice in which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 


Claims 5, 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nisznansky et al. (US 2016/0209486 A1) in view of Sun et al. (US 2018/0317861 A1).
With respect to claims 5, 13 and 23, Nisznansky discloses the claimed invention as stated above except for determining whether the patient has moved comprises: calculating a ratio of the reflected signal value to a signal value of the at least one RF signal; and comparing the calculated ratio to a threshold value. However, Sun discloses calculating a ratio of the reflected signal value to a signal value of the at least one RF signal; and comparing the calculated ratio to a threshold value (see paragraph 0110-0115). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have calculating a ratio of the reflected signal value to a signal value of the at least one RF signal; and comparing the calculated ratio to a threshold value as taught by Sun with Nisznansky’s RF antenna arrangement for the purpose of obtaining a more accurate value for the motion parameter in order to use said data for correction of the image to avoid ghosting. 

Claims 6-7, 14-15 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nisznansky et al. (US 2016/0209486 A1) in view of Rearick et al. (US 2018/0088193 A1).
With respect to claims 6, 7, 14-15 and 24-25, Nisznansky discloses the claimed invention as stated above except for the at least one sensor is calibrated prior to imaging the patient, and wherein calibrating the at least one sensor comprises: driving the at least one sensor with a calibration RF signal, the calibration RF signal varying in frequency over time; identifying a resonant frequency of the at least one sensor; and setting a frequency of the at least one RF signal to be equal to the resonant frequency or within 5% of the resonant frequency.  However, Rearick discloses driving the at least one sensor with a calibration RF signal, the calibration RF signal varying in frequency over time; identifying a resonant frequency of the at least one sensor; and setting a frequency of the at least one RF signal to be equal to the resonant frequency or within 5% of the resonant frequency (see paragraphs 0052-0054). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to provide the step of driving the at least one sensor with a calibration RF signal, the calibration RF signal varying in frequency over time; identifying a resonant frequency of the at least one sensor; and setting a frequency of the at least one RF signal to be equal to the resonant frequency or within 5% of the resonant frequency as taught by Rearick with Nisznansky’s RF antenna arrangement for the purpose of improving the SNR of MR signal acquisition providing a better quality operation (see paragraph 0061). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nisznansky et al. (US 2016/0209486 A1) in view of Van Helvoort (US 10,702,212 B2).
With respect to claim 8, Nisznansky discloses the claimed invention as stated above except for the at least one sensor comprises a first sensor and a second sensor, the first sensor being disposed opposite the second sensor such the patient is positioned between the first sensor and the second sensor; and the at least one processor is further configured to: while the patient is positioned within the MRI system: measure a first reflected signal value characteristic of a signal reflected by the first sensor in response to being driven by a first RF signal; measure a second reflected signal value characteristic of a signal reflected by the second sensor in response to being driven by a second RF signal different from the first RF signal; and determine, using the first and second reflected signal values, whether the patient has moved.  However, Van Helvoort discloses at least one sensor comprises a first sensor and a second sensor, the first sensor being disposed opposite the second sensor such the patient is positioned between the first sensor and the second sensor (as seen on the Figure, motion sensors #42 on opposite sides and an additional motion sensor #42 between hence considered as in opposite from each other); and the at least one processor is further configured to: while the patient is positioned within the MRI system: measure a first reflected signal value characteristic of a signal reflected by the first sensor in response to being driven by a first RF signal; measure a second reflected signal value characteristic of a signal reflected by the second sensor in response to being driven by a second RF signal different from the first RF signal (see processing unit #25 and motion detection and correction unit #33); and determine, using the first and second reflected signal values, whether the patient has moved (Abstract and Column 4-5, lines 56-67 and 1-21 respectively). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have at least one sensor comprises a first sensor and a second sensor, the first sensor being disposed opposite the second sensor such the patient is positioned between the first sensor and the second sensor; and the at least one processor is further configured to: while the patient is positioned within the MRI system: measure a first reflected signal value characteristic of a signal reflected by the first sensor in response to being driven by a first RF signal; measure a second reflected signal value characteristic of a signal reflected by the second sensor in response to being driven by a second RF signal different from the first RF signal; and determine, using the first and second reflected signal values, whether the patient has moved as taught by Helvoort with Nisznansky’s motion sensing arrangement since duplicating parts and/or rearrangement of a part is held obvious since the it would not modify the operation of said device/devices involved and is considered as a matter of design choice. In re Japikse 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) If applicant feels adding more motion sensor and locate them in opposite locations is critical, applicant is reminded that no criticality or unexpected results have been disclose in the Specification of the current application that would make the distance or rearrangement of part nonobvious. See MPEP 2144.04 section VI.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nisznansky et al. (US 2016/0209486 A1) in view of Takahashi et al. (US 5,544,653 A).
With respect to claim 12, Nisznansky discloses the claimed invention as stated above except for the at least one RF signal comprises a frequency between 100 MHz and 250 MHz. However, Takahashi discloses at least one RF signal comprises a frequency between 100 MHz and 250 MHz (see paragraph 0052). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have at least one RF signal comprises a frequency between 100 MHz and 250 MHz as taught by Yoshizawa with Nisznansky’s RF antenna arrangement for the purpose of specifying the possible frequency range to operate the RF coil.   

Claims 18-21 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nisznansky et al. (US 2016/0209486 A1) in view of Grodzki (US 2014/0084924 A1).
With respect to claim 18-20 and 28-29, Nisznansky discloses the claimed invention as stated above except for modifying how MR data is acquired and/or used comprises one or more of smoothing at least some of the MR data, rejecting at least some of the MR data, interpolating at least some of the MR data, and/or obtaining additional MR data to replace MR data collected during a time period during which the patient has moved. However, Grodzki discloses the step of modifying how MR data is acquired and/or used comprises one or more of smoothing at least some of the MR data, rejecting at least some of the MR data, interpolating at least some of the MR data, and/or obtaining additional MR data to replace MR data collected during a time period during which the patient has moved (see paragraph 0033 disclosing acquiring new measurements to replace the previous measurement with motion to correct for said motion). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to perform the step of modifying how MR data is acquired and/or used comprises one or more of smoothing at least some of the MR data, rejecting at least some of the MR data, interpolating at least some of the MR data, and/or obtaining additional MR data to replace MR data collected during a time period during which the patient has moved as taught by Grodzki with Nisznansky’s motion correction for the purpose of choosing a preferred method of all optimizing methods known to obtain a corrected signal with no motion resulting in a more accurate image for diagnosis without ghosting/artifacts caused by motion. 
With respect to claims 21 and 30, Nisznansky discloses generating the MR image based on the first MR data and the second MR data comprises estimating a rigid transformation using the second MR data and the first MR data (see paragraph 0017 disclosing Fourier transformation of data).  

Response to Arguments
Applicant’s arguments with respect to claims 1-30 regarding the IDS filed 08/03/22 providing a Written Opinion of the PCT have been considered.  A new ground of rejection is applied in view of said IDS above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 89 discloses different motion correction process in MRI to correct for motion correction caused by the patient or muscle/tissue motion like, heart or lungs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866